Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 10/20/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/20/2022.  In particular, claim 1 has been amended to limit the metal organic acid salt B to at least one of lithium, sodium, potassium, or calcium acetate or magnesium, lithium, or potassium benzoate.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takise (JP 2012-057152, machine translation) in view of Van Nispen (US 2019/0375933).
With respect to claims 1, 2, 4-6, 8, and 9, Takise discloses a resin-made substrate for a light reflector having a thin metal film (paragraph 0004), wherein the substrate is prepared from a thermoplastic polyester composition (paragraph 0016).  An exemplified composition (Example 1 in Table 1) includes 100 parts by weight polybutylene terephthalate (A), 25 parts by weight polyethylene terephthalate (b1), 6 parts by weight acrylonitrile-styrene resin (b2), and 9 parts by weight zirconium silicate (C) having average primary particle size of 1.15 μm (claimed inorganic filler) (paragraphs 0096-0099).  These amounts convert to based on 100 parts by weight of polybutylene terephthalate and polyethylene terephthalate: 80 parts by weight polybutylene terephthalate, 20 parts by weight polyethylene terephthalate, 4.8 parts by weight acrylonitrile-styrene resin, and 7.2 parts by weight zirconium silicate.  
Takise fails to disclose (i) the amount of linear oligomers of polybutylene terephthalate or polyethylene terephthalate or (ii) the addition of alkali metal salt or alkaline earth metal salt.
With respect to (i), Takise that polybutylene terephthalate has a mass average molecular weight of 200,000 or less and does not disclose the presence of low molecular weight oligomers.
While Takise does not explicitly disclose the amount of oligomers, it would have been obvious to one of ordinary skill in the art to have negligible amounts of oligomers given that Takise discloses relatively high average molecular weight and residual monomers or small molecules are clearly non-preferred.
With respect to (ii), Takise discloses the addition of examples including crystal nucleating agents (paragraph 0076).
Van Nispen discloses a polybutylene terephthalate resin composition comprising a nucleating agent (abstract) such as sodium acetate (paragraph 0039) in a preferred amount of 0.01-0.05 wt % (paragraph 0042).  The relatively low amount of nucleating agent overlaps with claimed range, e.g., Example 2 in Table I (page 5) includes 0.0005 parts by weight nucleating (talc) relative to 100 parts by weight of polybutylene terephthalate.  Van Nispen teaches that the nucleating agent improved molding behavior (paragraph 0048).
Given that both Takise and Van Nipsen are both drawn to polybutylene terephthalate resin compositions and further given that Takise discloses a nucleating agent is a suitable additive, it would have been obvious to one of ordinary skill in the art to utilize the nucleating agent that is sodium acetate taught by Van Nispen as the nucleating agent within the claimed range in Takise.
With respect to claim 3, Takise does not mandatorily require the addition of titanium and therefore would be expected to have 0 mg/kg of titanium atom.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takise (JP 2012-057152, machine translation) in view of Van Nispen (US 2019/0375933) and further in view of Shirai (US 8,569,403).
The discussion with respect to Takise and Van Nispen in paragraph 5 above is incorporated here by reference.
Takise discloses adding an inorganic filler other than zirconium silicate, however, it fails to disclose what that inorganic filler is.
Shirai discloses a thermoplastic resin composition for light reflector (abstract) and discloses adding an inorganic filler to increase mechanical strength and heat resistance and to reduce molding shrinkage (col. 9, lines 19-25).  The average particle diameter is not more than 3 μm in order to impart the advantageous properties (col. 9, lines 25-37) and is used in an effective amount of 2-45 parts by mass per 100 parts by mass of thermoplastic resin (col. 12, lines 6-13).  The inorganic filler includes calcium carbonate, silicon oxide, and titanium oxide (col. 10, lines 4-13).
Given that Takise is open to the use of an inorganic filler other than zirconium silicate and further given that Shirai discloses that an advantageous inorganic filler includes calcium carbonate, silicon oxide, and titanium oxide, it would have been obvious to one of ordinary skill in the art to utilize an inorganic filler like claimed.

Double Patenting
Claims 1-3 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 10,385,205. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With respect to claim 1, US ‘205 claims in claim 1 a polyester resin composition comprising a polyester resin composition comprising 100 parts by mass of 50-100 mass % polybutylene terephthalate and 0-50 mass % polyethylene terephthalate, organic alkali or alkaline earth metal salt, 0.05-3 parts by mass of a polyfunctional glycidyl group-containing styrene-based polymer, 1-20 parts by mass of an inorganic filler having an average particle diameter of 0.05-3 μm, wherein the composition contains 0.000005-0.05 parts by mas of alkali metal or alkaline earth metal atoms and the content of linear oligomers of polybutylene terephthalate is 1000 mg/kg or less (col. 35, line 2-25).  While US ‘205 claims a more specific styrene resin, the polyfunctional glycidyl group-containing styrene-based polymer of US ‘205 anticipates claimed styrenic resin.  US ‘205 claims in claim 5 that the organic alkali or alkaline earth metal salt includes lithium, sodium, potassium, calcium, or magnesium acetates or benzoates.
With respect to claim 2, US ‘205 claims in claim 2 that the amount of alkali or alkaline earth metals is 0.0005-0.05 parts by mass.
With respect to claim 3, US ‘205 claims in claim 3 the amount of titanium atoms is less than or equal to 50 mg/kg.
With respect to claim 7, US ‘205 claims in claim 6 that the inorganic fillers include calcium carbonate, silica, kaolin, barium sulfate, and titanium dioxide.
With respect to claims 8 and 9, US ‘205 claims in claims 7 and 8 the polyester resin composition is used in a light reflector having a reflective metal layer formed on the surface.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that incorporating dependent claim 6 into claim 1 overcomes the ODP rejection over US 10,385,205 because the examiner did not reject claim 6 in the ODP rejection.
	The examiner disagrees because claim 6 was rejected in the ODP rejection in paragraph 7 of Office action mailed on 7/20/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701. The examiner can normally be reached 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn